FILED
                                                                                           8/4/2021
                                                                                Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                        Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


                                          )
FRANKLIN C. SMITH,                        )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )              Civil Action No. 21-1871 (UNA)
                                          )
U.S. DEPUTY MARSHAL TIBBEF, et al.,       )
                                          )
            Defendants.                   )
_________________________________________ )


                                 MEMORANDUM OPINION

       Before the Court is pro se Plaintiff’s application to proceed in forma pauperis and his

civil complaint. For the reasons below, Plaintiff’s case is dismissed.

       While complaints filed by pro se litigants are held to less stringent standards than those

applied to formal pleadings drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520 (1972),

even pro se litigants must comply with the Federal Rules of Civil Procedure, Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) requires that a complaint contain a short and

plain statement of the grounds upon which the Court’s jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

for the relief the pleader seeks. See Fed. R. Civ. P. 8(a). Rule 8 ensures that defendants receive

fair notice of any asserted claims, so they can determine whether the doctrine of res

judicata applies, as well as prepare a responsive answer and adequate defense. Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).
       Plaintiff alleges that he contacted a Deputy United States Marshal in Oklahoma City,

Oklahoma, who agreed to mail legal documents to Plaintiff, but instead intentionally deprived

Plaintiff of those documents by causing Plaintiff’s allegedly unlawful arrest in Jacksonville,

Florida. He brings this action under Bivens v. Six Unknown Agents of the Fed. Bureau of

Narcotics, 403 U.S. 388 (1971), against that Deputy United States Marshal and his unidentified

supervisors, and he demands an award of $500,000,000.

       As drafted, this complaint fails to meet Rule 8(a)’s minimal pleading standard. There are

far too few factual allegations to support a Bivens claim. Sweeping assertions of misuse and

abuse of legal process do not suffice, and, insofar as Plaintiff demands compensation for injuries

sustained during his arrest, he fails to allege whether or how the named Defendants—who did

not arrest him—would be liable.

        The Court will thus grant Plaintiff’s application to proceed in forma pauperis but will

dismiss the complaint and this civil action without prejudice. An Order consistent with this

Memorandum Opinion is issued separately.



DATE: August 4, 2021
                                                             CARL J. NICHOLS
                                                             United States District Judge